DETAILED ACTION
This is a non-final Office action in response to the remarks filed 10/08/2020 and the RCE filed 11/09/2020.

Status of Claims
Claims 1-10 and 12-20 are pending;
Claims 1, 5, 6, 9, 13, and 15-18 are currently amended; claims 2-4, 7, 8, 10, 12, 14, 19, and 20 were previously presented; claim 11 has been cancelled;
Claims 1-10 and 12-20 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The applicant's submission filed 10/08/2020 has been entered.


Response to Arguments
The applicant's arguments with respect to the prior art rejections in the remarks filed 10/08/2020 have been fully considered but are moot in view of the new ground(s) of rejection set forth below in the current Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 104269097 A)1, hereinafter Xu, in view of Shelef (US 4,819,496).
Regarding claim 1, Xu discloses a parallel link device (see Figure 1, see translation, line 191) comprising: a fixed-side member (1, fig 1) having two main surfaces (1a, 1b, fig 1, see annotation, the upper and lower main surfaces of the fixed-adjacent to a corresponding one of the side faces of the fixed-side member to hold the second end of a corresponding one of the six links movable along the slide mechanism within a predetermined range (see Figure 1, see translation, lines 196-215), the second end of the corresponding one of the six links being movable along a longitudinal direction of the corresponding side face (see Figure 1, see translation, lines 196-215).





    PNG
    media_image1.png
    921
    714
    media_image1.png
    Greyscale



[AltContent: textbox (4a – First End)][AltContent: connector]
[AltContent: textbox (4b – Second End)]
[AltContent: connector]

[AltContent: textbox (1a – Main Surface)]
[AltContent: connector]
[AltContent: connector][AltContent: connector][AltContent: textbox (1c – Side Face)]
[AltContent: connector][AltContent: textbox (1b – Main Surface)]

[AltContent: textbox (1c – Side Face)]

Xu does not disclose the parallel link device, wherein each of the plurality of slide mechanisms is provided on the corresponding one of the side faces of the fixed-side member.
Shelef teaches a parallel link device (see Figure 10, see col 3, lines 15-18) comprising: a fixed-side member (9, fig 10) having two main surfaces (9a, 9b, fig 10, see annotation, the front and rear main surfaces of the fixed-side member 9) and side faces (9c, fig 10, see annotation, the outer surfaces of the fixed-side member 9), the side faces existing between the two main surfaces in a thickness direction of the fixed-side member (see Figure 10); a movable-side member (16, fig 10); six links (13, fig 10), on a corresponding one of the side faces of the fixed-side member to hold the second end of a corresponding one of the six links (see Figures 3 and 10).
[AltContent: textbox (9c – Side Face)][AltContent: connector][AltContent: textbox (9b – Main Surface)][AltContent: textbox (9a – Main Surface)]

    PNG
    media_image2.png
    854
    936
    media_image2.png
    Greyscale
[AltContent: textbox (13b – Second End)]
[AltContent: connector]
[AltContent: textbox (9c – Side Face)][AltContent: connector]
[AltContent: connector]
[AltContent: connector]






Xu and Shelef are analogous art because they are at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide each of the plurality of slide mechanisms (Xu: 3, fig 1) on a corresponding one of the side faces (Xu: 1c, fig 1, see annotation) of the fixed-side member (Xu: 1, fig 1; Shelef: see Figures 3 
Regarding claim 2, wherein the fixed-side member has a polygonal outer shape in plan view (Xu: see Figure 2), and each of the plurality of slide mechanisms is mounted on one of a plurality of sides of the polygonal outer shape of the fixed-side member (Xu: see Figure 2; Shelef: see Figures 3 and 10).
Regarding claim 4, wherein the polygonal outer shape is a hexagonal shape (Xu: see Figure 2).
Regarding claim 5, wherein at least one connector (Xu: 5, fig 1) including a gimbal mechanism (Xu: see Figure 1, see translation, line 208-210) is provided to connect, at least either between each of the plurality of slide mechanisms and the corresponding one of the six links, or between the movable-side member and the corresponding one of the six links (Xu: see Figure 1, see translation, line 208-210).
Regarding claim 6, wherein at least one connector (Xu: 6, fig 1) including a spherical bearing (Xu: see Figure 1, see translation, line 208-210) is provided to connect, at least either between each of the plurality of slide mechanisms and the corresponding one of the six links, or between the movable-side member and the corresponding one of the six links (Xu: see Figure 1, see translation, line 208-210).
Regarding claim 7, wherein each of the plurality of the slide mechanisms includes a linear guide mechanism (Xu: 301, 302, fig 1).
Regarding claim 8, wherein each of the plurality of the slide mechanisms includes a roller screw (Xu: 8, fig 1).
Regarding claim 10, Xu, as modified by Shelef with respect to claim 1, does not explicitly teach the parallel link device, wherein when the movable-side member is moved closest to the fixed-side member, spacing between the movable-side member and the fixed-side member is smaller than a thickness of the movable-side member and a thickness of the fixed-side member.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to set the spacing between the movable-side member (Xu: 2, fig 1) and the fixed-side member (Xu: 1, fig 1) to be smaller than a thickness of the movable-side member and a thickness of the fixed-side member, when the movable-side member is moved closest to the fixed-side member, e.g., by increasing the overall size of the fixed-side member and increasing the thickness of the movable-side member, since such a modification would have involved a mere change in the sizes of components.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The motivation would have been to accommodate smaller workstations with limited space.  Therefore, it would have been obvious to modify the combination of Xu and Shelef to obtain the invention as specified in claim 10.

Regarding claim 16, wherein at least one connector (Xu: 5, fig 1) including a gimbal mechanism (Xu: see Figure 1, see translation, line 208-210) is provided to connect, at least either between each of the plurality of slide mechanisms and the corresponding one of the six links, or between the movable-side member and the corresponding one of the six links (Xu: see Figure 1, see translation, line 208-210).
Regarding claim 18, wherein at least one connector (Xu: 6, fig 1) including a spherical bearing (Xu: see Figure 1, see translation, line 208-210) is provided to connect, at least either between each of the plurality of slide mechanisms and the corresponding one of the six links, or between the movable-side member and the corresponding one of the six links (Xu: see Figure 1, see translation, line 208-210).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 104269097 A), hereinafter Xu, in view of Shelef (US 4,819,496) and Moran (US 6,840,127 B2).
Regarding claim 3, Xu, as modified by Shelef with respect to claim 1, teaches the parallel link device, wherein the polygonal outer shape is a hexagonal shape (Xu: see Figure 2).
Xu, as modified by Shelef with respect to claim 1, does not teach the parallel link device, wherein the polygonal outer shape is a substantially triangular shape.
Moran teaches a parallel link device (see Figure 1) comprising: a fixed-side member (col 10, lines 63-67, col 11, lines 7-10 and 16-21, the fixed-side member includes three beams 62 and a base structure) having a base structure (col 10, lines 63-67, col 11, lines 7-10 and 16-21, the base structure) and three beams (62, fig 1) 

    PNG
    media_image3.png
    468
    584
    media_image3.png
    Greyscale










Moran is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the fixed-side member (Xu: 1, fig 1) with a substantially triangular shape (Moran: see Figure 2, see col 11, lines 21-28), such that each side of the substantially triangular shape carries two of the plurality of slide mechanisms (Xu: 3, fig 1; Shelef: see Figures 3 and 10), as taught by Moran.  The motivation would have been to allow the installer to install two slide mechanisms on each side of the fixed-side member, such that the installer does not need to turn the fixed-side member six times for installing all slide mechanisms, thereby easing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Therefore, it would have been obvious to combine Xu, Shelef, and Moran to obtain the invention as specified in claim 3.
Regarding claim 14, Xu, as modified by Shelef and Moran (see above discussions with respect to claims 1, 3, and 10), teaches the parallel link device, wherein the fixed-side member has a substantially triangular outer shape in plan view (Moran: see Figure 2, see col 11, lines 21-28; Xu: see Figure 1; In re Dailey, the hexagonal fixed-side member 1 of Xu is modified to have a substantially triangular outer shape), and each of the slide mechanisms is mounted on one of a plurality of sides of the outer shape of the fixed-side member (Moran: see Figures 1-3, see col 11, lines 21-28; Xu: see Figure 1; Shelef: see Figures 3 and 10).

Claims 9, 12, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 104269097 A), hereinafter Xu, in view of Shelef (US 4,819,496) and Akeel (US 6,425,177 B1).
Regarding claim 9, Xu, as modified by Shelef with respect to claim 1, does not teach the parallel link device, wherein the first ends of two of the six links are connected to a recessed portion of the movable-side member adjacent to a corresponding one of three corners of a main surface of the movable-side member, and a thickness of the movable-side member at the corners is smaller than a thickness of the movable-side member at the main surface of the movable-side member.

[AltContent: rect]
    PNG
    media_image4.png
    720
    467
    media_image4.png
    Greyscale

[AltContent: arrow]
    PNG
    media_image5.png
    421
    337
    media_image5.png
    Greyscale


[AltContent: connector]




[AltContent: textbox (430 – Recessed Portion)]

Akeel is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the movable-side member (Xu: 2, fig 1) 
Regarding claim 12, Xu, as modified by Shelef and Akeel (see above discussions with respect to claims 1, 9, and 10), teaches the parallel link device, wherein when the movable-side member is moved closest to the fixed-side member, spacing between the movable-side member and the fixed-side member is smaller than a thickness of the movable-side member and a thickness of the fixed-side member (Xu: see Figure 1, see above discussions with respect to claim 10, In re Rose).
Regarding claim 15, wherein at least one connector (Xu: 5, fig 1) including a gimbal mechanism (Xu: see Figure 1, see translation, line 208-210) is provided to connect, at least either between each of the plurality of slide mechanisms and the corresponding one of the six links, or between the movable-side member and the corresponding one of the six links (Xu: see Figure 1, see translation, line 208-210).
Regarding claim 17, wherein at least one connector (Xu: 6, fig 1) including a spherical bearing (Xu: see Figure 1, see translation, line 208-210) is provided to connect, at least either between each of the plurality of slide mechanisms and the corresponding one of the six links, or between the movable-side member and the corresponding one of the six links (Xu: see Figure 1, see translation, line 208-210).
Regarding claim 19, wherein each of the plurality of the slide mechanisms includes a linear guide mechanism (Xu: 301, 302, fig 1).
Regarding claim 20, wherein each of the plurality of the slide mechanisms includes a roller screw (Xu: 8, fig 1).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 104269097 A), hereinafter Xu, in view of Shelef (US 4,819,496), Akeel      (US 6,425,177 B1), and Moran (US 6,840,127 B2).
Regarding claim 13, Xu, as modified by Shelef, Akeel, and Moran (see above discussions with respect to claims 1, 3, and 9), teaches the parallel link device, wherein the fixed-side member has a substantially triangular outer shape in plan view (Moran: see Figure 2, see col 11, lines 21-28; Xu: see Figure 1; In re Dailey, the hexagonal fixed-side member 1 of Xu is modified to have a substantially triangular outer shape), and each of the slide mechanisms is mounted on one of a plurality of sides of the outer shape of the fixed-side member (Moran: see Figures 1-3, see col 11, lines 21-28; Xu: see Figure 1; Shelef: see Figures 3 and 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of Xu, including a machine translation, is attached to the current Office action.